   Case: 4:19-cv-03265-AGF Doc. #: 4 Filed: 01/28/20 Page: 1 of 2 PageID #: 18



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

DANIELLE R. GUENTHER,

Plaintiff,                                           Case No. 2:19-cv-03265-AGF

        v.

NORTHTOWN CAPITAL SERVICES,
GROUP, LLC,

Defendant.

                                    NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE DANIELLE R. GUENTHER (“Plaintiff”) hereby notifies

the Court that the Plaintiff and Defendant have settled all claims between them in this matter

and are in the process of completing the final closing documents and filing the dismissal. The

Parties anticipate this process to take no more than 90 days and request that the Court retain

jurisdiction for any matters related to completing and/or enforcing the settlement. The Parties

propose to file a stipulated dismissal with prejudice within 90 days of submission of this

Notice of Settlement and pray the Court to stay all proceedings until that time.


Respectfully submitted this 28th day of January, 2020.




                                                       s/ Nathan C. Volheim
                                                       Nathan C. Volheim, #6302103
                                                       Sulaiman Law Group, Ltd.
                                                       2500 S. Highland Avenue, Suite 200
                                                       Lombard, IL 60148
                                                       (630) 575-8181 x113
                                                       nvolheim@sulaimanlaw.com
                                                       Attorney for Plaintiff



                                                 1
   Case: 4:19-cv-03265-AGF Doc. #: 4 Filed: 01/28/20 Page: 2 of 2 PageID #: 19



                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.


                                                                     s/ Nathan C. Volheim
                                                                     Nathan C. Volheim




                                                  2
